—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Dutchess County (La Cava, J.), dated March 9, 1999, which denied his motion for summary judgment dismissing the complaint.
*523Ordered that the order is affirmed, with costs.
The defendant, Bruce A. Geiger, is the owner of a two-family house in Red Hook, New York, which he leased to the injured plaintiff’s employer. At his examination before trial, Geiger testified that the house was pre-fabricated and delivered to the site in pieces, but that he assembled and finished it himself. The injured plaintiff testified that she fell down an interior flight of stairs as a result of a defect within the staircase. Under these circumstances, there is a question of fact as to whether Geiger created the condition which caused the injured plaintiff’s fall. Consequently, the Supreme Court properly denied his motion for summary judgment (see, Henness v Lusins, 229 AD2d 873; Downey v R. W. Garraghan, Inc., 198 AD2d 570; see also, Zuckerman v City of New York, 49 NY2d 557; Ribacoff v City of Mount Vernon, 251 AD2d 482). Santucci, J. P., Joy, S. Miller and H. Miller, JJ., concur.